NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5688-18T2

WELSH FAMILY HOLDINGS,
INC., EDWARD J. WELSH, III,
EDWARD J. WELSH, JR., and
WELSH K HOLDINGS CORP.,

          Plaintiffs-Respondents,

v.

GINA ADDEO, LISA ADDEO, and
GINA LISA LLC,

     Defendants-Appellants.
_________________________________

                   Argued telephonically May 6, 2020 –
                   Decided May 26, 2020

                   Before Judges Fuentes, Haas and Mayer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Middlesex County, Docket No. C-
                   000077-19.

                   John K. Crossman (Zukerman Gore Brandeis &
                   Crossman, LLP) of the New York bar, admitted pro hac
                   vice, argued the cause for appellants (Carella, Byrne,
                   Cecchi, Olstein, Brody & Agnello, PC, and John K.
            Crossman, attorneys; Jan Alan Brody and John K.
            Crossman, on the briefs).

            James M. McGovern, Jr. argued the cause for
            respondents (Davison, Eastman, Munoz, Paone, PA,
            attorneys; James M. McGovern, Jr. and Noah A.
            Schwartz, of counsel and on the brief).

PER CURIAM

      Defendants Gina Addeo, Lisa Addeo, and Gina Lisa LLC appeal from an

August 14, 2019 order, arguing the order compels arbitration and therefore is

appealable as of right in accordance with Rule 2:2-3. Plaintiffs Welsh Family

Holdings, Inc., Edward J. Welsh, III, Edward J. Welsh, Jr., and Welsh K

Holdings Corp. contend the order on appeal is not final, and the appeal should

be dismissed as interlocutory. We agree the order is not final and therefore

dismiss the appeal as interlocutory.

      We provide a brief overview of the facts. The parties entered into a

written purchase agreement for the sale and purchase of several companies

(Agreement). The Agreement set forth a mechanism for adjustment of the

purchase price in accordance with a "true-up statement" prepared by an

accounting firm familiar with the businesses being sold and purchased.

      Instead of obtaining a true-up statement from the designated accounting

firm, plaintiffs prepared their own true-up statement, which plaintiffs submitted


                                                                         A-5688-18T2
                                       2
to defendants. Defendants ultimately learned the true-up statement had not been

prepared by the designated accounting firm in accordance with the Agreement.

As a result, defendants declined to continue participating in the purchase price

adjustment process and declared plaintiffs to be in breach of the Agreement.

      Plaintiffs filed a verified complaint and order to show cause in Chancery

court seeking to compel defendants' participation in the purchase price

adjustment process under the Agreement. The Chancery judge heard the parties'

arguments on May 31, 2019. In an August 14, 2019 order, the judge ordered the

parties to participate in the purchase price adjustment process consistent with

their Agreement and established deadlines for completion of the various steps

in that process. The judge also ordered defendants to file and serve their answer

to the complaint by August 30, 2019.

      Defendants filed a notice of appeal as of right on August 29, 2019.

Plaintiffs moved to dismiss the appeal as interlocutory, which we denied in an

October 4, 2019 order. 1 Defendants filed a motion with the Appellate Division



1
    "When the Appellate Division denies a motion to dismiss an appeal as
interlocutory, the denial does not preclude either a challenge on the merits that
the appeal should be dismissed, or the court, when appropriate, from dismissing
the appeal as interlocutory." GMAC v. Pittella, 205 N.J. 572, 577 n.2 (2011)
(citing Parker v. City of Trenton, 382 N.J. Super. 454, 458 (App. Div. 2006)).


                                                                         A-5688-18T2
                                       3
to stay the judge's August 14, 2019 order. In a November 1, 2019 order, we

denied the requested stay, noting "[t]he trial court's order of August 14, 2019 is

not an order compelling arbitration."

      Against this factual and procedural background, we review defendants'

appeal from the August 14, 2019 order to determine if it is an appealable order

as of right. "Under Rule 2:2-3(a)(1), an appeal as of right may be taken to the

Appellate Division only from a 'final judgment.'" Janicky v. Point Bay Fuel,

Inc., 396 N.J. Super. 545, 549-50 (App. Div. 2007) (quoting S.N. Golden

Estates, Inc. v. Cont'l Cas. Co., 317 N.J. Super. 82, 87 (App. Div. 1998)).

      A final order for appeal purposes includes "any order either compelling

arbitration, whether the action is dismissed or stayed, or denying arbitration[.]"

R. 2:2-3(a). Nowhere in the August 14, 2019 order did the judge use the word

"arbitration." None of the relief ordered by the judge compelled arbitration or

denied a request to compel arbitration. Nor did the judge discuss compelling

arbitration during his colloquy with counsel on the return date of plaintiffs ' order

to show cause.

      If the order on appeal is not a final order, it is deemed interlocutory.

Appeals from interlocutory orders are governed by Rule 2:2-4, which provides

that "the Appellate Division may grant leave to appeal, in the interest of justice,


                                                                             A-5688-18T2
                                         4
from an interlocutory order of a court." To receive permission for leave to

appeal, a party must comply with Rule 2:5-6(a), which requires the filing of a

notice of motion for leave to appeal within twenty days of service of the order.

Defendants did not file a motion for leave to appeal the August 14, 2019 order.

      Defendants argue the August 14, 2019 order compels arbitration and

therefore is appealable as of right. We disagree. The order on appeal simply

requires the parties to restart the process for a purchase price adjustment

pursuant to the Agreement. Nothing in the August 14, 2019 order compels or

denies arbitration. Absent the August 14, 2019 order being a final order in

accordance with the Court Rules or, alternatively, defendants having filed a

motion seeking leave to appeal that order, we lack jurisdiction to review the

appeal at this time.

      Dismissed.




                                                                        A-5688-18T2
                                       5